No question was raised as to the regularity of the proceedings in respect to a special venire for the appellant's trial, and, in the absence of some question being raised on the trial, the statute creates a presumption that the proceedings in this respect are regular. Code 1923, § 3249; Cherry v. State, 214 Ala. 519, 108 So. 536.
In one of the grounds of the motion for new trial it is asserted that the court refused to allow the defendant to adduce evidence of self-defense under the plea of not guilty, and required him to plead specially. While this ground of the motion is not supported by a bill of exceptions, we deem it not improper to say that, in criminal trials, self-defense may be shown under the plea of not guilty. Roberson v. State, 183 Ala. 43,62 So. 837; Fowler v. State, 161 Ala. 1, 49 So. 788; 9 Enc. P.  P. 784.
The record shows no error for which the judgment should be reversed.
Affirmed.
ANDERSON, C. J., and SAYRE and THOMAS, JJ., concur. *Page 322